Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.

Response to Arguments
Applicant's arguments with respect to the prior art rejections of the claims have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Schuyler et al (US Pat. 6,832,202), hereafter, “Schulyer.”

As to claim 1, Schulyer discloses a system, comprising a processor to: 

receive, by the processor from a first user, a request to execute the template and validate whether the first user has permission to approve the running of the first action under the privileged identifier (Fig. 2A, particularly labels 102-110 and column 7, line 55-column 8, line 36; particularly, “The valid agent may provide an approval to the request 72. In a first instance, the valid agent may be an immediate manager of the user who initiated the application 70.”).

As to claims 8 and 15, they are rejected by a similar rationale to that set forth in claim 1’s rejection.
	
As to claims 2, 9, and 16, Schulyer discloses based on determining that the template does not specify a privileged identifier to run the first action, the processor is further configured to process the first action without a user identifier (Fig. 2A and column 8, lines 4-29).

As to claims 3, 10, and 17, Schulyer discloses validating whether the first user identifier has permission to approve running of the first action under the privileged identifier comprises: creating an approval record for the second user identifier for the first action; determining whether the first user identifier matches the approver identifier; and based on determining that the first user identifier matches the approver identifier, processing the first action under the privileged identifier (column 8, lines 37-58).

As to claims 4, 11, and 18, Schulyer discloses validating whether the first user identifier has permission to approve running of the first action under the privileged identifier comprises: based on determining that the first user identifier does not match the approver identifier, determining whether the first user identifier has equivalent capabilities to the approver identifier; and based on determining that the first user identifier has equivalent capabilities to the approver identifier, processing the first action under the privileged identifier (Fig. 2A particularly, labels 102-112).

As to claims 5, 12, and 19, Schulyer discloses validating whether the approver identifier has permission to approve running of the first action under the first user identifier comprises: based on determining that the first user identifier does not have equivalent capabilities to the approver identifier, determining whether there is an approval record for a security administrator for the first action; and based on determining that there is not an approval record 

As to claims 6, 19, and 20, Schulyer discloses based on creating the approval record for the security administrator for the first action, the processor is further configured to process the first action under the privileged identifier (Figs. 2A, 2B and column 8, lines 37-58).

As to claims 7 and 14,  Schulyer discloses the processor is further configured to, based on determining that the template does not specify a approver identifier to approve running of the first action under the privileged identifier: determine whether there is an approval record for a security administrator for the first action; based on determining that there is not an approval record for the security administrator for the first action, creating an approval record for the security administrator for the first action; and based on creating the approval record for the security administrator for the first action, processing the first action under the first user identifier (Figs. 2A, 2B and column 8, lines 4-49).

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas J Dailey/
Examiner, Art Unit 2452